561 S.W.2d 1 (1978)
Ex parte Samuel Earl WILLIAMS.
No. 56410.
Court of Criminal Appeals of Texas, Panel No. 1.
January 25, 1978.
Motion for Rehearing Denied February 15, 1978.
Samuel Earl Williams, pro se.
Before TOM G. DAVIS, DALLY and W. C. DAVIS, JJ.
Appellants Motion for Rehearing Denied February 15, 1978.

OPINION
TOM G. DAVIS, Judge.
This is an application for writ of habeas corpus filed pursuant to Art. 11.07, V.A.C. C.P.
On February 19, 1968, petitioner entered eighteen pleas of guilty in the 179th District Court of Harris County, resulting in judgments of conviction being entered in eleven robbery cases, one attempted robbery case, one assault to rob case, four felony theft cases, and one burglary case. On May 1, 1968, the trial court assessed punishments in each of these cases, with all sentences running concurrently, the maximum punishment assessed being a term of fifty years in one of the robbery cases. No appeals were taken from any of these convictions.
Petitioner filed an application for writ of habeas corpus in the trial court, alleging among other things that his pleas of guilty to the above-mentioned cases had been rendered involuntary because the State had not honored its plea bargaining agreement; that he was denied jury trials in some of these cases; and that he was denied the effective assistance of counsel. The trial court, without an evidentiary hearing, entered an order on June 13, 1975, which reads as follows:
"The defendant appeared in person and by counsel, and the application having been heard by the Court, the Court is of the opinion that said applications for *2 post-conviction writ of habeas corpus be granted, and that the defendant SAMUEL E. WILLIAMS, be entitled to a new trial in each of the above-styled and numbered causes."
Thereafter, the trial court entered orders granting new trials in thirteen of the cases, and the State filed motions for nolle prosequi, which were granted by the court. Petitioner then entered pleas of guilty to the five remaining cases, robbery by assault indictments in Cause No. 124509 and Cause Nos. 124511-124514, and the trial court assessed punishment at twenty-five years in each case, with the sentences running concurrently. No appeals were taken from these "new convictions." The trial court entered an order to the Texas Department of Corrections, instructing that institution to correct petitioner's sentences accordingly on June 16, 1975.
No evidentiary hearing was conducted and the trial court entered no specific findings of fact or conclusions of law pertaining to the merits of petitioner's contentions. There is nothing in the record before us which reflects that petitioner is entitled to the relief for which he prayed. See Morrow v. State, Tex.Cr.App., 481 S.W.2d 144; Reed v. State, Tex.Cr.App., 481 S.W.2d 814; McDonald v. State, Tex.Cr. App., 501 S.W.2d 111; Garrison v. State, Tex.Cr.App., 517 S.W.2d 553; Abron v. State, Tex.Cr.App., 531 S.W.2d 643.[1]
Further, the trial court was without authority to grant the new trials in a post-conviction habeas corpus case, as only the Texas Court of Criminal Appeals has such authority over a final felony conviction. See Ex parte Friday, Tex.Cr.App., 545 S.W.2d 182; Ex parte Johnson, 153 Tex. Cr.R. 619, 224 S.W.2d 240; State ex rel. Wilson v. Briggs, 171 Tex. Crim. 479, 351 S.W.2d 892; Ex parte Young, 418 S.W.2d 824.
Thus, the original eighteen judgments of conviction upon which sentences were pronounced on May 1, 1968, were never vacated and are still valid convictions.[2] See Ex parte Friday, supra. The trial court's order of June 16, 1975, directed to the Texas Department of Corrections is void and of no force and effect. The Clerk of this Court is directed to send a copy of this order to the Texas Department of Corrections.
The relief sought is denied.
NOTES
[1]  Of course, this Court is not bound by the recommendations of the trial court. See Ex parte Taylor, 480 S.W.2d 693; Ex parte Status, 482 S.W.2d 638; Ex parte Bazemore, 430 S.W.2d 205.
[2]  Cause Nos. 116278, 123079, 124077, 124502, 124507, 124508, 124509, 124511-124515, 124517, 124520, and 124526-124531.